60 F.3d 142
76 A.F.T.R.2d 95-5776, 95-2 USTC  P 50,426
Laurence R. and Arline P. GREEN, and Joseph E. and Judith T.Gentle, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 1551, Docket 94-4214.
United States Court of Appeals,Second Circuit.
Argued July 17, 1995.Decided July 21, 1995.

Jonathan J. Klein, Trumbull, CT, for petitioners-appellants.
Jonathan A. Wasserman, Tax Div., U.S. Dept. of Justice, Washington, DC (Loretta C. Argrett, Asst. Atty. Gen., Gary R. Allen and Ann B. Durney, Tax Div., U.S. Dept. of Justice, of counsel) for respondent-appellee.
Before:  WINTER, CALABRESI and CABRANES, Circuit Judges.
PER CURIAM:


1
Laurence and Arline Green and Joseph and Judith Gentle appeal from decisions of the Tax Court holding that benefits they received under the Connecticut Heart and Hypertension Act, Conn.Gen.Stat.Ann. Sec. 7-433c (West 1989), are part of gross income for federal tax purposes.  Benefits are paid under Section 7-433c to firefighters and police officers who suffer "either off duty or on duty any condition or impairment of health caused by hypertension or heart disease."   Id.  The Greens and the Gentles argue that such benefits should be exempt from taxation under applicable provisions of the Internal Revenue Code and regulations because the Connecticut act is "a statute in the nature of a workmen's compensation act which provides compensation to employees for personal injuries or sickness incurred in the course of employment."  26 C.F.R. Sec. 1.104-1(b).


2
However, a statute that provides benefits to ailing employees is not considered to be "in the nature of a workmen's compensation act" unless the benefits are paid for ailments that are work-related.  As we noted in Rutter v. Commissioner, 760 F.2d 466 (2d Cir.), cert. denied, 474 U.S. 848, 106 S.Ct. 141, 88 L.Ed.2d 116 (1985), "[u]nless a statute contains some provision restricting the payment of benefits to cases of work-related disabilities, it is not in the nature of a workmen's compensation statute."  Id. at 468;  see also Take v. Commissioner, 804 F.2d 553 (9th Cir.1986).  Because Section 7-433c provides benefits to police officers and firefighters who suffer from hypertension and heart disease whether or not those conditions are work-related, benefits paid thereunder are part of gross income.


3
We therefore affirm.